                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



PHILLIP R. PARKS,

                             Petitioner,

          v.                                   CASE NO. 19-3061-SAC

WARDEN SAM CLINE,

                             Respondent.


                         ORDER OF DISMISSAL

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. On April 17, 2019, the Court filed an order directing

petitioner to show cause why this action should not be dismissed as

time-barred. Petitioner filed a timely response.

                              Background

     In 1997, petitioner entered a no contest plea to a 1978 murder.

State v. Parks, 962 P.2d 486 (1998). In June 2003, he filed a state

post-conviction action. That matter was dismissed in July 2003, and

petitioner did not appeal.
     In January 2015, petitioner filed a motion to set aside void

judgment. The state district court, after appointing counsel and

conducting a hearing, construed the matter as a motion to withdraw

guilty plea and denied it, finding petitioner had not timely filed

the motion and had not shown grounds for excusable neglect. The Kansas

Supreme Court affirmed the dismissal. State v. Parks, 417 P.3d 1070

(Kan. 2018).
                                Analysis

     This matter is governed by the Antiterrorism and Effective Death

Penalty Act (AEDPA). Under the AEDPA, a petition filed under § 2254
ordinarily must be filed within one year from the time the judgment

becomes final by the conclusion of direct review or the expiration

of the time for seeking that review. 28 U.S.C. § 2244(d)(2). Because

petitioner took no action to challenge his 1997 conviction until 2003,

the limitation period ran, and he may proceed only if he establishes

adequate grounds for equitable tolling.

      Petitioner seeks equitable tolling on the following grounds: (1)

he is actually innocent, (2) the judgment is void, (3) the prosecutor

knowingly used perjured testimony1, and (4) the prosecutor knowingly

misled him into taking a defective plea.

      Equitable tolling is appropriate when a petitioner shows “(1)

that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely

filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)(internal

quotation marks omitted).

      A petitioner seeking equitable tolling based on a claim of actual

innocence must show that “in light of all the evidence, it is more

likely than not that no reasonable juror would have convicted him,”
Bousley v. United States,        523 U.S. 614 (1998)(quotations omitted),

and must “support his allegations of constitutional error with new

reliable evidence … that was not presented at trial.” Schlup v. Delo,

513 U.S. 298, 327 (1995).

      Petitioner has not made this showing. He does not support his

claim of actual innocence with new evidence of any kind, nor does he

offer any reason that he could not assert his claims during the

one-year limitation period. The Court finds no ground to waive the


1 Petitioner was charged with murder in Kansas based upon testimony given in a New
Mexico trial on other charges. State v. Parks, 962 P.2d at 487. As noted, he entered
a no contest plea in the Kansas case.
limitation period and concludes this matter must be dismissed.

                    Certificate of Appealability

     The Court next must consider whether to grant a certificate of

appealability. Under Rule 11 of the Rules Governing Section 2254 Cases

in the United States District Courts, “the district court must issue

or deny a certificate of appealability when it enters a final order

adverse to the applicant.” A certificate of appealability should issue

“only if the applicant has made a substantial showing of the denial

of a constitutional right,” and the Court identifies the specific

issue that meets that showing. 28 U.S.C. § 2253.

     Where, as here, the Court’s decision is based on a procedural

ground, the petitioner must show that “jurists of reason would find

it debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

     The Court concludes that the present record does not warrant the

issuance of a certificate of appealability. The dismissal is based
upon procedural grounds, and the ruling that petitioner failed to

timely file this matter is not reasonably debatable.

     IT IS, THEREFORE, BY THE COURT ORDERED the petition for habeas

corpus is dismissed as time-barred.
    IT IS FURTHER ORDERED no certificate of appealability shall

issue.

    IT IS SO ORDERED.

    DATED:   This 24th day of May, 2019, at Topeka, Kansas.



                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
